DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, is persuasive, since, the prior arts never disclose of the “ wireless receiver associated with the various networks for generating for each of the wireless microphone audio signals a network channel and generating from the mixed wireless microphones a network signal for output to the network and network channel associated with the mixed signal and configuration of the mixed signal”. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1 (currently amended): A multi-channel receiving system comprising a playback system in at least a first room, at least two wireless microphones in at least a first or second room adapted for transmitting an radio signal, -at least one wireless receiver in the at least one first or second room for wirelessly receiving radio signals fromreceiver adapted for providing audio signals from the at least one wireless receiver to the for the playback system, -a network controller adapted for providing configuration data, -said at least one wireless receiver comprises: an audio signal extraction processor adapted for extracting from the radio signals received from the two or more wireless microphones an audio signal each, wherein the audio signals are digitized and each of the audio signals represents an audio channel; and o a first network output adapted for generating for each of the audio channels a network signal corresponding to a network channel for output to a network; o a configuration processor adapted for receiving configuration data from the network controller, storing the received configuration data and providing the received or stored configuration data to one or more other processors of the multi-channel receiving system; a mixer adapted for mixing the audio signals of at least two of the wireless microphones according to the configuration data, wherein at least one mixed audio signal is generated; o a second network output adapted for generating from the mixed audio signal a network signal for being output to the network, wherein the network signal generated from the mixed audio signal corresponds to a further network channel; and -2-Electronically filedSerial No.: 17/172,320 Atty. Docket No.: 135428-2355 o an audio output adapted for converting the mixed audio signal into an analog signal and further adapted for providing the obtained analog signal to the audio playback system.


Claim 9 (Currently Amended ): A multi-channel receiving method for a multi-channel receiving system comprising: a playback system in at least a first room, at least two wireless microphones in at least a first or second room, at least one wireless receiver in the at least one first or second room for wirelessly receiving radio signals from the at least two wireless microphones, a network coupled between the playback system and the at least one wireless receiver and a network controller adapted for providing configuration data, comprising the steps of: o extracting from the radio signals received from the two or more wireless microphones an audio signal each, wherein the audio signals are digitized and each of the audio signals represents an audio channel; and o generating for each of the audio channels a network signal corresponding to a network channel for output to a network;  receiving configuration data from the network controller, -4-Electronically filedSerial No.: 17/172,320 Atty. Docket No.: 135428-2355or  storing the received configuration data and providing the received or stored configuration data to the multi-channel receiving system


Allowable Subject Matter
Claim(s) 1-10 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654